Order entered October 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01294-CV

                               TOM KARTSOTIS, Appellant

                                               V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04489

                                          ORDER

       Before the Court is the parties’ October 27, 2015 agreed motion to correct inaccuracies in

the amended reporter’s record. Volume eight in the amended reporter’s record contains Exhibit

DX-15A following Exhibit DX-15 and Exhibit DX-16B following Exhibit DX-16A. Exhibits

DX-15A and Exhibit DX-16B are unredacted exhibits. They are not listed in the index to

volume eight. We GRANT the motion to the extent that we ORDER court reporter Kendra

Thibodeaux to file, by NOVEMBER 6, 2015, a corrected amended volume eight of the

reporter’s record that omits Exhibits DX-15A and DX-16B.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court,

Ms. Thibodeaux, and counsel for all parties.

                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE